Title: To Thomas Jefferson from John Adams, 5 February 1795
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Philadelphia Feb. 5. 1795

The inclosed Pamphlet and Papers I have received this Week from the Author, with his request to transmit them to you. I have before transmitted in the Course of this Winter, another Packet from the same Writer; but have as yet no answer from you: so that I am uncertain whether you have received it.
Mr. Jays Treaty with Britain is not yet arrived at the Secretary of States office, though there is some reason to Suppose it is arrived at New York.
You will see by the Changes in the Executive Department that the Feelings of officers are in a Way to introduce Rotations enough, which are not contemplated by the Constitution. Those Republicans who delight in Rotations will be gratified in all Probability, till all the Ablest Men in the Nation are roted out. To me these Things indicate something to be amiss somewhere. If Public offices are to be made Punishment, will a People be well served? Not long I trow. I am Sir with great Regard your most obedient

John Adams

